—In an action for a divorce, the defendant husband appeals from so much of an order of the Supreme Court, Nassau County (Raab, J.), dated March 16, 2001, as denied his motion for the court to recuse itself.
Ordered that the order is reversed insofar as appealed from, as a matter of discretion, without costs or disbursements, and the motion is granted.
Under the particular facts of this case, the Supreme Court improvidently exercised its discretion in denying the motion. O’Brien, J. P., Krausman, Goldstein, Schmidt and Crane, JJ., concur.